Case 2:19-cv-03212-SVW-GJS Document 21-2 Filed 06/14/19 Page 1 of 3 Page ID #:436



   1 C. D. Michel – SBN 144258
     Anna M. Barvir – SBN 268728
   2 Tiffany D. Cheuvront – SBN 317144
   3 MICHEL & ASSOCIATES, P.C.
     180 East Ocean Blvd., Suite 200
   4 Long Beach, CA 90802
     Telephone: 562-216-4444
   5 Facsimile: 562-216-4445
   6 cmichel@michellawyers.com
   7 Attorneys for Plaintiffs
   8
                           UNITED STATES DISTRICT COURT
   9
 10                      CENTRAL DISTRICT OF CALIFORNIA

 11
       NATIONAL RIFLE ASSOCIATION OF             Case No.: 2:19-cv-03212 SVW (GJSx)
 12    AMERICA; JOHN DOE,
                                                 DECLARATION OF SEAN A.
 13                             Plaintiffs,      BRADY IN SUPPORT OF
                                                 PLAINTIFFS’ EMERGENCY EX
 14                vs.                           PARTE APPLICATION TO
 15                                              BRIEFLY CONTINUE HEARING
       CITY OF LOS ANGELES, ERIC                 AND BRIEFING SCHEDULE ON
 16    GARCETTI, in his official capacity as     PLAINTIFFS’ MOTION FOR
       Mayor of City of Los Angeles; HOLLY       PRELIMINARY INJUNCTION
 17    L. WOLCOTT, in her official capacity as   AND DEFENDANTS’ MOTION
 18    City Clerk of City of Los Angeles; and    TO DISMISS THE COMPLAINT,
       DOES 1-10,                                DUE TO FAMILY DEATH
 19
                                Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                        1
                           DECLARATION OF SEAN A. BRADY
Case 2:19-cv-03212-SVW-GJS Document 21-2 Filed 06/14/19 Page 2 of 3 Page ID #:437



   1                        DECLARATION OF SEAN A. BRADY
   2         1.    I am an attorney at the law firm Michel & Associates, P.C., attorneys of
   3 record for Plaintiffs in this action. I am licensed to practice law before the United
   4 States District Court for the Southern District of California. I have personal
   5 knowledge of the facts set forth herein and, if called and sworn as a witness, could
   6 and would testify competently thereto.
   7         2.    Lead counsel for this Plaintiffs in this matter, Anan M. Barvir, suffered
   8 an unexpected death of her grandfather in the state of Maryland, requiring her to
   9 immediately and unexpectedly fly to Maryland on Wednesday, June 12, 2019. She is
 10 unable to work in any serious way on any of the litigation matters related to this case
 11 until she returns to Southern California on or about Tuesday June 18, 2019.
 12          3.    Due to the heavy press of business in my office at the moment and the
 13 short timeframe, no other counsel is available to perform the work required to
 14 properly finalize the opposition to Defendants’ motion to dismiss that is due on
 15 Monday June 17.
 16          4.    Per Ms. Barvir’s instructions, I contacted Defendants’ counsel, Mr. Ben
 17 Chapman, regarding Plaintiffs’ intention to seek the instant ex parte relief to
 18 postpone the hearings and filing deadlines currently set for July 8th and June 17th. I
 19 asked whether Defendants oppose the requested relief in that ex parte application.
 20          5.    Defendants’ counsel Mr. Chapman graciously offered his condolences
 21 to Ms. Barvir and represented to me that Defendants do not oppose the relief
 22 Plaintiffs are requesting.
 23
 24          I declare under penalty of perjury that the foregoing is true and correct.
 25 Executed within the United States on June 14, 2019.
 26
 27                                                  /s/ Sean A. Brady
                                                     Sean A. Brady
 28                                                  Declarant
                                          2
                             DECLARATION OF SEAN A. BRADY
Case 2:19-cv-03212-SVW-GJS Document 21-2 Filed 06/14/19 Page 3 of 3 Page ID #:438



   1                          CERTIFICATE OF SERVICE
   2                    IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
   3
     Case Name: National Rifle Association, et al., v. City of Los Angeles, et al.
   4 Case No: 2:19-cv-03212 SVW (GJSx)
   5 IT IS HEREBY CERTIFIED THAT:
   6
            I, the undersigned, am a citizen of the United States and am at least eighteen
   7 years of age. My business address is 180 East Ocean Boulevard, Suite 200, Long
     Beach, California 90802.
   8
   9        I am not a party to the above-entitled action. I have caused service of:

 10     DECLARATION OF SEAN A. BRADY IN SUPPORT OF PLAINTIFFS’
        EMERGENCY EX PARTE APPLICATION TO BRIEFLY CONTINUE
 11    HEARING AND BRIEFING SCHEDULE ON PLAINTIFFS’ MOTION FOR
         PRELIMINARY INJUNCTION AND DEFENDANTS’ MOTION TO
 12          DISMISS THE COMPLAINT, DUE TO FAMILY DEATH
 13
    on the following party by electronically filing the foregoing with the Clerk of the
 14 District Court using its ECF System, which electronically notifies them.
 15 Benjamin F. Chapman
 16 Los Angeles City Attorney
    200 N. Main St., Suite 675
 17 Los Angeles, CA 90012
    benjamin.chapman@lacity.org
 18    Attorneys for Defendants
 19          I declare under penalty of perjury that the foregoing is true and correct.
 20
       Executed June 14, 2019.
 21
                                                    /s/ Laura Palmerin
 22                                                 Laura Palmerin
 23
 24
 25
 26
 27
 28


                                 CERTIFICATE OF SERVICE
